Name: 2002/408/EC: Commission Decision of 24 May 2002 on the sale of Community olive oil residues held by the Italian intervention agency (notified under document number C(2002) 1642)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  trade policy;  processed agricultural produce;  marketing
 Date Published: 2002-05-30

 Avis juridique important|32002D04082002/408/EC: Commission Decision of 24 May 2002 on the sale of Community olive oil residues held by the Italian intervention agency (notified under document number C(2002) 1642) Official Journal L 140 , 30/05/2002 P. 0025 - 0026Commission Decisionof 24 May 2002on the sale of Community olive oil residues held by the Italian intervention agency(notified under document number C(2002) 1642)(Only the Italian text is authentic)(2002/408/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1638/98 of 20 July 1998 amending Regulation No 136/66/EEC on the establishment of a common organisation of the market in oils and fats(1), as last amended by Regulation (EC) No 1513/2001(2), and in particular Article 3(1) thereof,Whereas:(1) Under the intervention arrangements prior to 1 November 1998 olive oil was purchased by the Spanish, Greek and Italian intervention agencies. The legal basis for those arrangements was repealed with effect from 1 November 1998 by Regulation (EC) No 1638/98. However, in order to guarantee a smooth transition from the intervention buying-in arrangements to the current situation where those arrangements no longer exist and in order to release all available stocks of olive oil from Community intervention agencies, the sale of quantities still in storage in Italy should be authorised. The oil is vat-bottom residues which contain a considerable percentage of olive oil.(2) Article 2(1) of Council Regulation (EEC) No 2754/78 of 23 November 1978 on intervention in the olive oil sector(3), as amended by Regulation (EEC) No 2203/90(4), provides that Community olive oil held by intervention agencies should be put up for sale by tender, unless special conditions warrant recourse to other procedures. The olive oil residues still in storage in Italy could not be sold under Commission Regulation (EC) No 2599/2001 of 28 December 2001 on the sale of Community olive oil residues held by the Spanish, Greek and Italian intervention agencies(5) because not enough tenders were received in Italy. Those olive oil residues should be put up for sale again. To enable the Italian authorities to find a fair solution under the conditions laid down in Regulation (EEC) No 2754/78, the sale of those residues should be authorised via direct agreement instead of via a public tendering procedure.(3) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS DECISION:Article 11. The Italian intervention agency "Agenzia per le Erogazioni in Agricoltura", hereafter called "AGEA", is authorised to sell by direct agreement 27,1 tonnes of Community olive oil residue held by it as a result of intervention on the Community olive oil market.2. The product referred to in paragraph 1 must be sold before 15 July 2002.3. The product must be delivered before 8 September 2002.4. The Italian intervention agency shall inform the Commission as soon as possible of the outcome of the sale.Article 2This Decision is addressed to the Italian Republic.Done at Brussels, 24 May 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 210, 28.7.1998, p. 32.(2) OJ L 201, 26.7.2001, p. 4.(3) OJ L 331, 28.11.1978, p. 13.(4) OJ L 201, 31.7.1990, p. 5.(5) OJ L 345, 29.12.2001, p. 43.